Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This is in response to the applicant's communication filed on 12/17/2020, wherein: Claims 1-3, 5-10, 12-17, 19-20 and 61-63 are pending.   Claims 1, 7, 9, 12, 13, 14, 16 and 20.  Claims 4, 11, 18, and 21-60 have been canceled by the Applicant.   
Note:
2.	The amended independent claims 1, 9 and 16 as a whole recite the combination of limitations that are defined over prior art of record.  However, these independent claims (and their dependent claims) are rejected under 35 U.S.C. 112(a) below.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-10, 12-17, 19-20 and 61-63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims  1-3, 5-10, 12-17, 19-20 and 61-63 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention:
Independent claim 1, 9 and 16 recites the amended underlined limitation “in response to being attached by surface mount to a location for proper attachment of the wireless beacon to the at least one printable circuit, obtain, via a wired electrical connection, an identity from the at least one printable circuit by receiving the plurality of parameters for the selected retail campaign”.  However, Applicant’s specification does not provide support for this underlined limitation.  
In the Applicant’s remark on page 8, Applicant indicated that “The amendments to independent claims 1, 9 and 16 are supported throughout the originally filed Specification and Drawings, including FIGS. 18-20 and associated text paragraphs [0258] to [0269]”.  The Office has carefully reviewed these provided paragraphs and figs as well as the rest Applicant’s specification but have not found support for the underlined feature ““in response to being attached by surface mount to a location for proper attachment of the wireless beacon to the at least one printable circuit, obtain, via a wired electrical connection, an identity from the at least one printable circuit by receiving the plurality of parameters for the selected retail campaign”.  
As the result, for the reason mentioned above, the underlined limitation “in response to being attached by surface mount to a location for proper attachment of the wireless beacon to the at least one printable circuit, obtain, via a wired electrical connection, an identity from the at least one printable circuit by receiving the plurality of parameters for the selected retail campaign” is considered new matter since it is not inherent.  As such, independent claims 1, 9 and 16 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph.   
Claims 2-3, 5-8, 10, 12-15, 17, 19-20, and 61-63 are dependent of their base claims 1, 9 and 16.  Thus, they are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for the same reasons as indicated in claims 1, 9 and 16.
Further, dependent claims 7 and 14 (respectively dependent of claims 1 and 9) recite the amended underlined limitation:  “an illuminated indicator configured to illuminate in response to the wireless beacon being attached by surface mount to the location for proper attachment to the at least one printable circuit in such a manner that the wireless beacon is able to receive, via the wired electrical connection, the plurality of parameters from the at least one printable circuit”.  However, Applicant’s specification does not provide support for this underlined limitation.  
Applicant’s originally filed Specification, para 0264 indicates “In some embodiments, illumination indicator l 008 provides indication that wireless beacon 114 has been properly attached to printable circuit l 002. Illumination indicator l 008 may be, for example, an LED or other illuminator that is triggered on when proper connection is made between wireless beacon 114 and printable circuit l 002. In some embodiments, illumination indicator l 008 is located on wireless beacon 114. In some embodiments, illumination indicator l 008 is included in printable circuit 1002 (e.g., is a component of the printable circuit), as shown in FIG. 18”.  The Office has carefully reviewed para 0264 and fig. 18 in context with all figs 19-20 and paragraphs 0258-0269 provided by the Applicant in the Applicant’s remark (mentioned above) as well as well as the rest Applicant’s specification but have not found support for the underlined feature “an illuminated indicator configured to illuminate in response to the wireless beacon being attached by surface mount to the location for proper attachment to the at least one printable circuit in such a manner that the wireless beacon is able to receive, via the wired electrical connection, the plurality of parameters from the at least one printable circuit”.  
As the result, for the reason mentioned above, the underlined limitation “an illuminated indicator configured to illuminate in response to the wireless beacon being attached by surface mount to the location for proper attachment to the at least one printable circuit in such a manner that the wireless beacon is able to receive, via the wired electrical connection, the plurality of parameters from the at least one printable circuit” is considered new matter since it is not inherent.  As such, dependent claims 7 and 14 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph.   
Response to Arguments
4.	Rejection under 103 for claims 1-3, 5-10, 12-17, 19-20 and 61-63 has been withdrawn.  However, please note of the new 112 first (112 a) rejection above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585 and fax number is 571-273-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-4585.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681